Citation Nr: 1456812	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-19 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of double lung pneumonia.

3.  Entitlement to a compensable rating for service-connected right inguinal hernia.

4.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen a claim of service connection for tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Regarding the issue of entitlement to a compensable rating for service-connected right inguinal hernia, which issue will be addressed in the remand that follows the decision below, the Board notes that the April 2012 statement of the case (SOC) initially lists the issue as entitlement to an increased evaluation for right inguinal hernia, currently evaluated as zero percent disabling.  In the reasons of bases section of that SOC, it is indicated that the Veteran's disability is evaluated as 10 percent disabling.  It was determined, whoever, that a compensable rating was not warranted.  Accordingly, although somewhat confused by the SOC, the Board finds that the issue before it is as framed on the title of this decision.  


FINDINGS OF FACT

1.  By a January 2000 decision, the RO denied service connection for tinnitus and tinea cruris; the Veteran did not appeal that denial.  

2.  Evidence received since the RO's January 2000 decision relates to unestablished facts necessary to substantiate the claims of service connection for tinnitus and tinea cruris and it raises a reasonable possibility of substantiating the underlying claims.

3.  The evidence of record does not establish a current hearing impairment as defined by VA.

4.  Resolving reasonable doubt in favor of the Veteran, it is likely that he suffers from tinnitus that is attributable to noise exposure in service.

5.  The Veteran does not have residuals of pneumonia.

6.  Resolving reasonable doubt in favor of the Veteran, it is likely that he suffers from recurrent tinea cruris that is attributable to service.


CONCLUSIONS OF LAW

1.  The January 2000 RO denial of service connection for tinnitus and tinea cruris is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been submitted to reopen claims of service connection for tinnitus and tinea cruris.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.385 (2014).

4.  The Veteran likely has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The Veteran does not have pneumonia residuals that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The Veteran likely has recurrent tinea cruris that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in May 2011.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Kent and Dingess, both supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private medical evidence, and statements from the Veteran.  

The Veteran was also afforded several VA examinations in connection with the matters decided herein.  A review of the examination reports shows that the examiners reviewed the claims folder and conducted thorough examinations of the Veteran.  The Board finds that the examination reports contain sufficient evidence by which to evaluate the Veteran's claims of service connection for hearing loss, pneumonia residuals, and tinea cruris and that the examiners' opinions are supported by adequate explanations.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.

II.  Petition to Reopen Previously Denied Claims

At the outset, the Board notes that is does not appear as though the agency of original jurisdiction considered whether new and material evidence had been submitted to reopen previously denied claims of service connection for tinnitus and for tinea cruris.  Rather, the RO, in its September 2011 decision, merely denied those claims on the merits.  Regardless of the RO's actions, the Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran originally filed for VA disability compensation for, among other things, tinea cruris and tinnitus in September 1999, which claims were denied by the RO in a rating decision dated in January 2000.  In that decision, the RO noted, among other things, that the Veteran had not submitted evidence of a current diagnosis of tinnitus or of a chronic condition related to the diagnosis of tinea cruris in service.  The Veteran did not timely file a notice of disagreement (NOD) as to that decision and the January 2000 RO decision therefore became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (1999).  As a result of the finality of the January 2000 RO decision, a claim of service connection tinnitus and/or tinea cruris may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014) (setting for the definition of new and material evidence).

Upon review of the evidence associated with the record since the claims of service connection tinnitus and tinea cruris were denied in January 2000, the Board is satisfied that new and material evidence sufficient to "reopen" these previously denied claims has been submitted.  Since the claims were last denied, the Veteran stated that he experiences symptoms that he believes are indicative of tinnitus and has had recurrent tinea cruris since 1998.  In this regard, the Board notes that in making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If believed, the Veteran's statements, which are considered new evidence, relate to unestablished facts necessary to substantiate the claims (i.e., they related to whether the Veteran has a current or chronic disability) and are therefore considered material.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (stating that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low").  Accordingly, the claims of service connection for tinnitus and tinea cruris are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A.  Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In the instant case, objective test results demonstrate that the Veteran does not have hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  Notably, the Veteran was afforded a VA audiological examination in July 2011.  Results of audiometric testing conducted as part of that examination were, in relevant part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
5
LEFT
5
5
10
15
5

Puretone averages were 10 decibels for the right ear and 9 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear, using Maryland CNC tests.  The Veteran has not alleged having undergone additional testing or evaluation of his hearing during the claims period.  Thus, there is no objective evidence of record upon which to conclude that the Veteran has, since filing his claim in February 2011, met the requirements of 38 C.F.R. § 3.385.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of evidence that the Veteran currently has hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has also held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores do not represent "impaired hearing" as defined by regulation.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).  There is also no evidence that the Veteran had hearing loss manifested to a degree of disability of 10 percent or more within a year of his discharge from service.  (The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.)  Consequently, because the evidence fails to establish that the Veteran has hearing loss as defined by VA for disability compensation purposes, service connection for hearing loss is not warranted.

B.  Tinnitus

The Veteran contends that he has tinnitus that is a direct result of acoustic trauma sustained in service.  As noted above, the Veteran first filed a claim of service connection for tinnitus in September 1999, which he then reported began in 1996.  The Veteran was afforded a VA examination in connection with his current claim in July 2011.  At that time, he reported experiencing a "buzzing noise" in his left ear when listening to music or the radio.  The examiner indicated that this would not constitute a complaint leading to a diagnosis of tinnitus.  However, the examiner provided no further explanation as to why the Veteran's reported symptom was not indicative of tinnitus.  In disagreeing the RO's denial of service connection for tinnitus, the Veteran stated that he first experienced a buzzing sound in his ear in service after firing a large amount of ammunition.  He stated that his symptoms had become more frequent as he had gotten older.  In appealing that denial to the Board, the Veteran reported that he still experienced buzzing and ringing in his ears.

In the instant case, the Board does not question that the Veteran was exposed to acoustic trauma in service, as his military occupational specialty (MOS) was that of a machine gunner.  The Board also finds credible the Veteran's reports that he first experienced ringing and buzzing in his ear in service and has experienced such symptoms since that time.  Indeed, the Veteran filed a claim of service connection for tinnitus the month following his discharge from service.  Given the fact that the Veteran is competent to testify as to the presence of ringing and buzzing in his ear, as it is a symptom "capable of lay observation," Charles v. Principi, 16 Vet. App. 370, 374 (2002), the Board finds that there is competent and credible evidence of tinnitus and noise exposure in service, as well as current tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  In so concluding, the Board has considered the VA examiner's opinion that the Veteran's complaint would not lead to a diagnosis of tinnitus.  However, the examiner's opinion is not supported by any rationale and is therefore inadequate for the Board to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

The Board is mindful that in mind that because tinnitus is not one of the conditions identified in 38 C.F.R. § 3.309(a), the recent holding in Walker, supra, would indicate that the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  That holding notwithstanding, given the uniquely self-observable nature of tinnitus symptoms, the fact that Veteran is competent to report that his tinnitus first manifested in service immediately after he experienced an acoustic trauma, the continuous existence of tinnitus symptoms since that time, and the lack of evidence suggesting that the Veteran's tinnitus is related to something other than his in-service acoustic trauma, the Board finds that when reasonable doubt is resolved in favor of the Veteran, service connection for tinnitus is warranted as the preponderance of the evidence supports a finding that the Veteran has tinnitus that is the result of his in-service acoustic trauma.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

C.  Pneumonia Residuals

The Veteran seeks service connection for residuals of pneumonia, which he suffered from in service.  The Veteran's STRs document that he was diagnosed as having pneumonia in September 1995.  Regardless, however, of whether the Veteran suffered from pneumonia in service, service connection is not warranted as the evidence fails to show that the Veteran currently suffers from a disability as a result of his in-service bout with pneumonia.  The Veteran was afforded a VA examination in August 2011, which included pulmonary function testing and other diagnostic tests.  The VA examiner reviewed the reports of all diagnostic tests and stated that the results were all within normal limits.  The examination report also notes that the Veteran denied use of nebulized bronchodilators or other treatment and the examiner did not indicate a diagnosis of any pulmonary or other disability possibly resulting from the Veteran's previous bout of pneumonia.  

The Veteran has also not proffered any evidence, lay or medical, of a currently diagnosed disability resulting from pneumonia suffered in service.  In this regard, the Board has considered whether the Veteran's assertions that he suffers from a cough, congestion, and shortness of breath and notation in his notice of disagreement of several instances of being "[t]reated with Zithromax to prevent pneumonia."  While this is evidence that Veteran suffers from intermittent respiratory symptomatology, it does not demonstrate that the Veteran has a chronic disability resulting from his pneumonia in service, especially in light of the findings contained in the VA examination report evidence normal respiratory and pulmonary functioning.  Accordingly, as evidence of a currently diagnosed disability is lacking, the Board finds that the claim of service connection for pneumonia residuals must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

D.  Tinea Cruris 

The Veteran seeks service connection for a skin disability that he alleges is related to service.  Specifically, the Veteran reports that he was diagnosed as having tinea cruris in service, which was then treated with Lamisil, and has continued to have pain and itching in the same area since that time.  A review of the Veteran's STRs shows that in July 1998, he was treated for complaints of itching and a rash in the groin are that had been present for five weeks.  A diagnosis of tinea cruris was rendered and the Veteran was treated with a topical cream.  

The Veteran was afforded a VA skin examination in August 2011.  At that time, the Veteran reported recurrent tinea cruris since service.  It was also noted that he had been treated with Clotrimazole in the previous 12 months.  Upon physical examination, however, no skin condition was present.  The examiner thus opined that it was less likely than not that the Veteran had tinea cruris that was attributable to military service, as objective signs of tinea cruris were not demonstrated.  

In the instant case, the Board finds that while the evidence is not unequivocal, after reviewing all the evidence on file, and when reasonable doubt is resolved in favor of the Veteran, the evidence suggests that the Veteran has tinea cruris that is at least as likely as not attributable to service.  Although evidence of current skin disability was not present on examination in August 2011, it was noted that the Veteran had been treated with Clotrimazole in the last year, which medication is noted to treat infections of the skin such as tinea cruris.  Further, the Veteran has reported recurrent tinea cruris since service.  The Veteran is certainly competent to report on the recurrent nature of an obvious skin disability and the Board finds on reason to question the Veteran's credibility, especially in light of the fact that the evidence suggests treatment for such disability within the claims period.  Further, although tinea cruris is not listed as a chronic disability in 38 C.F.R. § 3.309(a), given that skin diseases are prone to active and inactive stages, see Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994), and there is evidence to suggest that the Veteran experienced active tinea cruris during the appeal period and has had recurrent tinea cruris in service, the Board finds no reason to further delay adjudication of the Veteran's claim by remanding the matter for the Veteran to be examined when his tinea cruris is present, and rather, will resolve reasonable doubt in favor of the Veteran and grant service connection for tinea cruris.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for pneumonia residuals is denied.

Entitlement to service connection for tinnitus is granted, subject to the law and regulations governing the payment of VA benefits.

Entitlement to service connection for tinea cruris is granted, subject to the law and regulations governing the payment of VA benefits.


REMAND

The Board notes that VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Here, treatment records contained in Virtual VA contain evidence of right inguinal hernia in October 2011 and show that a truss was ordered in January 2012.  It appears that the Veteran may also have undergone hernia surgery, as a January 2012 treatment entry notes that the Veteran was requesting to have his surgery rescheduled.  In light of this evidence, the Board finds that the Veteran's claim for a compensable rating for his service-connected right inguinal hernia must be remanded for the Veteran to be scheduled for a VA examination to determine the current severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1. The AOJ should ensure that all relevant VA treatment records dated since January 2012 have been associated with the claims folder.  In particular, all records pertaining to any hernia surgery that the Veteran may have undergone since December 2011, to include all follow-up treatment records, should be obtained.  

2.  The Veteran should be afforded a VA examination in connection with his claim for a compensable rating for his right inguinal hernia.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. 

The examiner should perform all necessary tests and make set forth all findings relevant to rating the severity of the Veteran's disability.  Specifically, the examiner should state whether the Veteran's disability is manifested by recurrent postoperative hernias that are readily reducible and well supported by truss or belt; by recurrent post-operative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible; or by large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  Any additional hernia should also be identified as such.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the following issue of entitlement to a compensable rating for right inguinal hernia.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


